Weltner, Justice.
Larry Joe Faulkner shot and killed Thomas Carter with a handgun. He was convicted by a jury of murder and aggravated assault, and was sentenced to life imprisonment and a term of years.1
We have reviewed all of the claims of error. We hold that the evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); that the trial court properly excluded from evidence the victim’s murder conviction as a specific act of violence against a third person2; that the trial court did not abuse its discretion in admitting evidence explaining the victim’s conduct; and that there was no error in the trial court that warrants relief.

Judgment affirmed.


All the Justices concur.


 The homicide occurred on July 16, 1988. Faulkner was indicted on October 11, 1988. He was found guilty on May 5, 1989, and was sentenced the same date. His motion for new trial was filed on June 1, 1989, and denied on August 29, 1990. A.notice of appeal was filed on September 14, 1990. The appeal was docketed on July 29, 1991, and submitted without oral argument on September 13, 1991.


 The case was tried prior to September 12, 1991, the applicable date of the revised rule adopted in Chandler v. State, 261 Ga. 402, 407 (3b) (405 SE2d 669) (1991).